ORDER
On November 2, 2000, this court suspended petitioner from the practice of law for a period of 30 days commencing November 12, 2000. Petitioner has filed an affidavit stating that he has fully complied with the terms of the suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner Alberto O. Miera, Jr., is reinstated to the practice of law in the State of Minnesota effective immediately. Petitioner shall be on unsupervised probation for two years from the date of this order subject to the terms and conditions set *246forth in this court’s November 2, 2000, order.
BY THE COURT
Alan C. Page Associate Justice